Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is made and entered into as of this
     day of July, 2008, by and between                       (the “Holder”), and
Mindspeed Technologies, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

WHEREAS, the Holder currently holds $                aggregate principal amount
of the Company’s 3.75% Convertible Senior Notes due 2009 (the “Old Notes”);

 

WHEREAS, the Holder desires to exchange the Old Notes for an equal principal
amount of the Company’s 6.50% Convertible Senior Notes due 2013 (the “New
Notes”) on the terms and conditions set forth in this Agreement (the “Note
Exchange”);

 

WHEREAS, the Company desires to issue to the Holder $                aggregate
principal amount of New Notes in exchange for the Old Notes in the Note
Exchange; and

 

WHEREAS, the New Notes will be issued pursuant to an indenture, to be entered
into by the Company and the Trustee named therein (the “Trustee”), dated as of
the date hereof (the “Indenture”), substantially in the form of Exhibit A
hereto.

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 


ARTICLE I
EXCHANGE


 


SECTION 1.1             EXCHANGE OF THE OLD NOTES.  UPON THE TERMS AND SUBJECT
TO THE CONDITIONS OF THIS AGREEMENT, AT THE CLOSING (AS DEFINED HEREIN), THE
COMPANY SHALL ISSUE TO THE HOLDER, AND THE HOLDER AGREES TO ACCEPT FROM THE
COMPANY, $                IN AGGREGATE PRINCIPAL AMOUNT OF NEW NOTES, TOGETHER
WITH ALL ACCRUED AND UNPAID INTEREST PAID IN CASH ON THE OLD NOTES TO, BUT
EXCLUDING, THE CLOSING DATE, IN EXCHANGE FOR $                AGGREGATE
PRINCIPAL AMOUNT OF OLD NOTES TENDERED TO THE COMPANY BY THE HOLDER PURSUANT TO
THE TERMS HEREOF AND THE LETTER OF TRANSMITTAL (AS DEFINED HEREIN).


 


SECTION 1.2             CLOSING. SUBJECT TO THE SATISFACTION (OR WAIVER BY THE
HOLDER AND THE COMPANY, AS APPLICABLE) OF THE CONDITIONS SET FORTH IN SECTIONS
1.3(I) AND 1.3(II) BELOW, THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (THE “CLOSING”) IS ANTICIPATED TO TAKE PLACE ON OR BEFORE THE SECOND
(2ND) BUSINESS DAY AFTER THE DATE HEREOF AT THE OFFICES OF THE COMPANY, 4000
MACARTHUR BOULEVARD, EAST TOWER, NEWPORT BEACH, CALIFORNIA 92660, OR ON SUCH
OTHER DATE AND AT SUCH OTHER PLACE AS THE PARTIES MAY AGREE IN WRITING (THE
“CLOSING DATE”).  AT THE CLOSING, (I) THE HOLDER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE COMPANY ALL OF SUCH

 

--------------------------------------------------------------------------------


 


HOLDER’S RIGHT, TITLE AND INTEREST IN AND TO ALL OF THE OLD NOTES, AND ALL
DOCUMENTATION RELATED THERETO, AND WHATEVER DOCUMENTS OF CONVEYANCE OR TRANSFER
MAY BE NECESSARY OR DESIRABLE TO TRANSFER TO AND CONFIRM IN THE COMPANY ALL
RIGHT, TITLE AND INTEREST IN AND TO THE OLD NOTES, AND (II) THE COMPANY SHALL
ISSUE TO THE HOLDER THE NEW NOTES AND PAY TO THE HOLDER IN CASH BY WIRE TRANSFER
OF IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE ACCRUED AND UNPAID
INTEREST ON THE HOLDER’S OLD NOTES TO, BUT EXCLUDING, THE CLOSING DATE.


 


SECTION 1.3             CONDITIONS TO CLOSING. (I) THE OBLIGATION OF THE HOLDER
HEREUNDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AT THE CLOSING IS
SUBJECT TO THE SATISFACTION, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING
CONDITIONS, PROVIDED THAT THESE CONDITIONS ARE FOR THE HOLDER’S SOLE BENEFIT AND
MAY BE WAIVED BY THE HOLDER AT ANY TIME IN ITS SOLE DISCRETION BY PROVIDING THE
COMPANY WITH PRIOR WRITTEN NOTICE THEREOF:


 


(A)           THE COMPANY SHALL HAVE EXECUTED AND DELIVERED THIS AGREEMENT TO
HOLDER;


 


(B)           THE COMPANY AND THE TRUSTEE SHALL HAVE EXECUTED AND DELIVERED THE
INDENTURE;


 


(C)           THE COMPANY SHALL HAVE EXECUTED AND DELIVERED THE NEW NOTES IN THE
AGGREGATE PRINCIPAL AMOUNT SET FORTH IN SECTION 1.1;


 


(D)           THE COMPANY SHALL HAVE SUBMITTED TO THE NASDAQ STOCK MARKET LLC
THE REQUISITE NOTIFICATION FORM WITH RESPECT TO THE LISTING ON THE NASDAQ GLOBAL
MARKET (THE “PRINCIPAL MARKET”) OF THE SHARES OF THE COMPANY’S COMMON STOCK, PAR
VALUE $0.01 PER SHARE (THE “COMMON STOCK”), ISSUABLE UPON CONVERSION OF THE NEW
NOTES;


 


(E)           THE NEW NOTES SHALL HAVE BEEN APPROVED FOR TRADING ON THE PORTAL
MARKET, SUBJECT ONLY TO NOTICE OF ISSUANCE AT OR PRIOR TO THE TIME OF ISSUANCE;


 


(F)            THE COMPANY SHALL HAVE OBTAINED A COMMITTEE ON UNIFORM SECURITIES
IDENTIFICATION PROCEDURES NUMBER (CUSIP NUMBER) FOR THE NEW NOTES;


 


(G)           THE COMMON STOCK (I) SHALL BE DESIGNATED FOR QUOTATION OR LISTED
ON THE PRINCIPAL MARKET AND (II) SHALL NOT HAVE BEEN SUSPENDED, AS OF THE
CLOSING DATE, BY THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) OR THE
PRINCIPAL MARKET FROM TRADING ON THE PRINCIPAL MARKET NOR SHALL SUSPENSION BY
THE SEC OR THE PRINCIPAL MARKET HAVE BEEN THREATENED (AND REMAIN UNRESOLVED), AS
OF THE CLOSING DATE, EITHER (A) IN WRITING BY THE SEC OR THE PRINCIPAL MARKET OR
(B) BY FALLING BELOW THE MINIMUM LISTING MAINTENANCE REQUIREMENTS OF THE
PRINCIPAL MARKET; AND


 


(H)           THE COMPANY SHALL HAVE FURNISHED TO THE HOLDER A CERTIFICATE,
DATED AS OF THE CLOSING DATE, OF A DULY AUTHORIZED OFFICER OF THE COMPANY, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE HOLDER, TO THE EFFECT THAT
(X) THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED IN ARTICLE III
HEREOF WERE TRUE AND CORRECT ON THE DATE HEREOF AND ARE TRUE AND CORRECT ON THE
CLOSING DATE (AS THOUGH MADE ON SUCH DATE) AND (Y) THE COMPANY HAS COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL OF ITS AGREEMENTS AND COVENANTS CONTAINED HEREIN
THAT ARE REQUIRED TO BE PERFORMED PRIOR TO THE CLOSING.

 

2

--------------------------------------------------------------------------------


 

(ii)           The obligation of the Company hereunder to consummate the
transactions contemplated hereby at the Closing is subject to the satisfaction,
at or before the Closing, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Holder with prior
written notice thereof:

 

(a)           The Holder shall have executed and delivered to the Company this
Agreement;

 

(b)           The Holder shall have completed, executed and delivered to the
Company a letter of transmittal in the form attached as Exhibit B hereto (the
“Letter of Transmittal”);

 

(c)           The Holder shall have delivered, or caused to be delivered, to the
Company the Old Notes being exchanged pursuant to this Agreement in accordance
with the terms hereof and the Letter of Transmittal; and

 


(D)           THE HOLDER SHALL HAVE FURNISHED TO THE COMPANY A CERTIFICATE,
DATED AS OF THE CLOSING DATE, OF A DULY AUTHORIZED OFFICER OF THE HOLDER, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT
(X) THE REPRESENTATIONS AND WARRANTIES OF THE HOLDER CONTAINED IN ARTICLE II
HEREOF WERE TRUE AND CORRECT ON THE DATE HEREOF AND ARE TRUE AND CORRECT ON THE
CLOSING DATE (AS THOUGH MADE ON SUCH DATE) AND (Y) THE HOLDER HAS COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL OF ITS AGREEMENTS AND COVENANTS CONTAINED HEREIN
THAT ARE REQUIRED TO BE PERFORMED PRIOR TO THE CLOSING.


 


SECTION 1.4             WAIVERS; COMPLIANCE WITH CONFIDENTIALITY AGREEMENT.  THE
HOLDER HEREBY ACKNOWLEDGES AND AGREES THAT: (I) DEUTSCHE BANK SECURITIES INC.
(“DEUTSCHE BANK”) HAS ACTED AS AGENT FOR THE COMPANY IN CONNECTION WITH THE NOTE
EXCHANGE AND CONSENTS TO DEUTSCHE BANK’S ACTIONS IN THAT REGARD AND FROM AND
AFTER THE CLOSING WAIVES ANY AND ALL CLAIMS, ACTIONS, LIABILITIES, DAMAGES OR
DEMANDS THE HOLDER MAY HAVE AGAINST DEUTSCHE BANK IN CONNECTION WITH ANY ALLEGED
CONFLICT OF INTEREST ARISING FROM DEUTSCHE BANK’S ENGAGEMENT AS AN AGENT OF THE
COMPANY WITH RESPECT TO THE EXCHANGE BY THE COMPANY AND THE HOLDER OF NEW NOTES
FOR OLD NOTES; (II) SUBJECT TO SECTION 4.1 BELOW, THE COMPANY MAY ENTER INTO ONE
OR MORE TRANSACTIONS FROM TIME TO TIME WITH OTHER HOLDERS (THE “OTHER HOLDERS”)
OF THE COMPANY’S 3.75% CONVERTIBLE SENIOR NOTES DUE 2009 PURSUANT TO WHICH ALL
OR ANY PORTION OF SUCH NOTES ARE EXCHANGED, REPURCHASED, RETIRED OR OTHERWISE
REFINANCED BY THE COMPANY; AND (III) IT HAS COMPLIED WITH THAT CERTAIN
CONFIDENTIALITY AGREEMENT, DATED AS OF MAY 27, 2008, BY AND BETWEEN DEUTSCHE
BANK AND THE HOLDER (THE “CONFIDENTIALITY AGREEMENT”).


 


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE HOLDER


 

The Holder hereby makes the following representations and warranties, each of
which is true and correct on the date hereof and on the Closing Date (as though
made on such date) and shall survive the Closing and the transactions
contemplated hereby to the extent set forth herein:

 

3

--------------------------------------------------------------------------------


 


SECTION 2.1            EXISTENCE AND POWER.


 


(A)           THE HOLDER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND HAS THE
POWER, AUTHORITY AND CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO PERFORM
ITS OBLIGATIONS HEREUNDER, AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(B)           THE EXECUTION OF THIS AGREEMENT BY THE HOLDER AND THE CONSUMMATION
BY THE HOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT AND WILL NOT
CONSTITUTE OR RESULT IN A BREACH, VIOLATION, CONFLICT OR DEFAULT UNDER ANY NOTE,
BOND, MORTGAGE, DEED, INDENTURE, LIEN, INSTRUMENT, CONTRACT, AGREEMENT, LEASE OR
LICENSE TO WHICH THE HOLDER IS A PARTY, WHETHER WRITTEN OR ORAL, EXPRESS OR
IMPLIED, OR ANY STATUTE, LAW, ORDINANCE, DECREE, ORDER, INJUNCTION, RULE,
DIRECTIVE, JUDGMENT OR REGULATION OF ANY COURT, ADMINISTRATIVE OR REGULATORY
BODY, GOVERNMENTAL AUTHORITY, ARBITRATOR, MEDIATOR OR SIMILAR BODY ON THE PART
OF THE HOLDER OR ON THE PART OF ANY OTHER PARTY THERETO OR CAUSE THE
ACCELERATION OR TERMINATION OF ANY OBLIGATION OR RIGHT OF THE HOLDER, EXCEPT FOR
SUCH BREACHES, CONFLICTS, DEFAULTS, RIGHTS OR VIOLATIONS WHICH WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT ON THE ABILITY OF THE HOLDER TO PERFORM ITS OBLIGATIONS
HEREUNDER.


 


SECTION 2.2             VALID AND ENFORCEABLE AGREEMENT; AUTHORIZATION. THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE HOLDER AND CONSTITUTES A
LEGAL, VALID AND BINDING OBLIGATION OF THE HOLDER, ENFORCEABLE AGAINST THE
HOLDER IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT SUCH ENFORCEMENT MAY BE SUBJECT
TO (A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING OR RELATING TO ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND
(B) GENERAL PRINCIPLES OF EQUITY.


 


SECTION 2.3             TITLE TO OLD NOTES. THE HOLDER IS THE SOLE BENEFICIAL
OWNER OF AND HAS GOOD AND VALID TITLE TO THE OLD NOTES BEING EXCHANGED BY SUCH
HOLDER HEREBY, FREE AND CLEAR OF ANY MORTGAGE, LIEN, PLEDGE, CHARGE, SECURITY
INTEREST, ENCUMBRANCE, TITLE RETENTION AGREEMENT, OPTION, EQUITY OR OTHER
ADVERSE CLAIM THERETO. THE HOLDER HAS NOT, IN WHOLE OR IN PART, (I) ASSIGNED,
TRANSFERRED, HYPOTHECATED, PLEDGED OR OTHERWISE DISPOSED OF THE OLD NOTES OR ITS
RIGHTS IN SUCH OLD NOTES BEING EXCHANGED OR REDEEMED BY SUCH HOLDER HEREBY, OR
(II) GIVEN ANY PERSON OR ENTITY ANY TRANSFER ORDER, POWER OF ATTORNEY OR OTHER
AUTHORITY OF ANY NATURE WHATSOEVER WITH RESPECT TO SUCH OLD NOTES.


 


SECTION 2.4             INVESTMENT DECISION. THE HOLDER IS A “QUALIFIED
INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND WAS NOT ORGANIZED FOR THE PURPOSE
OF ACQUIRING THE NEW NOTES OR THE SHARES OF COMMON STOCK INTO WHICH THE NEW
NOTES MAY BE CONVERTED (THE “UNDERLYING COMMON STOCK”). THE HOLDER (OR ITS
AUTHORIZED REPRESENTATIVE) IS FAMILIAR WITH THE COMPANY’S OBJECTIVES AND
BUSINESS PLAN, HAS HAD THE OPPORTUNITY TO REVIEW THE COMPANY’S FILINGS WITH THE
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) THAT ARE INCORPORATED BY
REFERENCE INTO THE CONFIDENTIAL OFFERING MEMORANDUM, DATED THE DATE HEREOF (THE
“OFFERING MEMORANDUM”), DELIVERED BY OR ON BEHALF OF THE COMPANY TO THE HOLDER
IN CONNECTION WITH THE NOTE EXCHANGE (ALL OF SUCH FILINGS WITH THE SEC REFERRED
TO, COLLECTIVELY, AS THE “SEC DOCUMENTS”).  THE HOLDER HAS REVIEWED COPIES OF
EACH OF THE INDENTURE, THE LETTER OF TRANSMITTAL AND THE OFFERING MEMORANDUM,
AND HAS HAD AN OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY AND TO OBTAIN FROM
REPRESENTATIVES OF THE COMPANY SUCH INFORMATION AS THE HOLDER DEEMS NECESSARY OR
APPROPRIATE IN CONNECTION WITH ITS ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  THE HOLDER HAS HAD SUCH OPPORTUNITY TO ASK QUESTIONS

 

4

--------------------------------------------------------------------------------


 


OF THE COMPANY AND ITS REPRESENTATIVE AND TO OBTAIN FROM REPRESENTATIVES OF THE
COMPANY SUCH INFORMATION AS IS NECESSARY TO PERMIT IT TO EVALUATE THE MERITS AND
RISKS OF ITS INVESTMENT IN THE COMPANY AND HAS INDEPENDENTLY, WITHOUT RELIANCE
UPON ANY REPRESENTATIVES OF THE COMPANY AND BASED ON SUCH INFORMATION AS THE
HOLDER DEEMED APPROPRIATE, MADE ITS OWN ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT. THE HOLDER HAS HAD THE OPPORTUNITY TO CONSULT WITH ITS ACCOUNTING,
TAX, FINANCIAL AND LEGAL ADVISORS TO BE ABLE TO EVALUATE THE RISKS INVOLVED IN
THE NOTE EXCHANGE PURSUANT HERETO AND TO MAKE AN INFORMED INVESTMENT DECISION
WITH RESPECT TO SUCH NOTE EXCHANGE.  THE HOLDER ACKNOWLEDGES THAT THE COMPANY IS
RELYING ON THE TRUTH AND ACCURACY OF THE FOREGOING REPRESENTATIONS AND
WARRANTIES IN THE OFFERING OF THE NEW NOTES TO THE HOLDER WITHOUT HAVING FIRST
REGISTERED THE NEW NOTES OR THE UNDERLYING COMMON STOCK UNDER THE SECURITIES
ACT.


 


SECTION 2.5             ACQUISITION ENTIRELY FOR OWN ACCOUNT.  THE HOLDER IS
ACQUIRING THE NEW NOTES FOR ITS OWN ACCOUNT AND NOT TOWARDS, OR FOR RESALE IN
CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO
SALES REGISTERED OR EXEMPTED UNDER THE SECURITIES ACT; PROVIDED, HOWEVER THAT BY
MAKING THE REPRESENTATIONS HEREIN, THE HOLDER DOES NOT AGREE TO HOLD ANY OF SUCH
NEW NOTES FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO
DISPOSE OF SUCH NEW NOTES OR THE UNDERLYING COMMON STOCK AT ANY TIME.


 


SECTION 2.6             RESTRICTED SECURITIES.  THE HOLDER UNDERSTANDS THAT
NEITHER THE NEW NOTES NOR THE UNDERLYING COMMON STOCK HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT, AND ARE BEING ISSUED HEREUNDER BY REASON OF A SPECIFIC
EXEMPTION FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT WHICH DEPENDS
UPON, AMONG OTHER THINGS, THE BONA FIDE NATURE OF THE INVESTMENT INTENT AND THE
ACCURACY OF THE HOLDER’S REPRESENTATIONS AS EXPRESSED HEREIN.


 


SECTION 2.7             NO PUBLIC MARKET.  THE HOLDER UNDERSTANDS THAT NO PUBLIC
MARKET NOW EXISTS FOR THE NEW NOTES, AND THAT THE COMPANY HAS MADE NO ASSURANCE
THAT A PUBLIC MARKET WILL EVER EXIST FOR THE NEW NOTES.


 


SECTION 2.8             AFFILIATE STATUS.  NEITHER THE HOLDER NOR ANY OF ITS
AFFILIATES IS, AN OFFICER, DIRECTOR OR A “BENEFICIAL OWNER” OF MORE THAN 10% OF
THE SHARES OF COMMON STOCK (AS DEFINED FOR PURPOSES OF RULE 13D-3 OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”)).  NEITHER
HOLDER NOR ANY OF ITS AFFILIATES IS, (A) EFFECTING OR SEEKING, OFFERING OR
PROPOSING (WHETHER PUBLICLY OR OTHERWISE) TO EFFECT, OR CAUSE OR PARTICIPATE IN
OR IN ANY WAY ASSIST ANY OTHER PERSON TO EFFECT OR SEEK, OFFER OR PROPOSE
(WHETHER PUBLICLY OR OTHERWISE) TO EFFECT OR PARTICIPATE IN, (I) ANY MATERIAL
ACQUISITION OF ANY SECURITIES (OR BENEFICIAL OWNERSHIP THEREOF) OR ASSETS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OUT OF THE ORDINARY COURSE OF BUSINESS ,
(II) ANY TENDER OR EXCHANGE OFFER, MERGER OR OTHER BUSINESS COMBINATION
INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES, (III) ANY RECAPITALIZATION,
RESTRUCTURING, LIQUIDATION, DISSOLUTION OR OTHER EXTRAORDINARY TRANSACTION WITH
RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY “SOLICITATION” OF
“PROXIES” (AS SUCH TERMS ARE USED IN THE PROXY RULES OF THE SECURITIES AND
EXCHANGE COMMISSION) OR CONSENTS TO VOTE ANY VOTING SECURITIES OF THE COMPANY;
(B) FORMING, JOINING OR IN ANY WAY PARTICIPATING IN A “GROUP” (AS DEFINED UNDER
THE EXCHANGE ACT) WITH RESPECT TO THE COMPANY WITH RESPECT TO THE MATTERS SET
FORTH IN (A) ABOVE; (C) OTHERWISE ACTING, ALONE OR IN CONCERT WITH OTHERS, TO
SEEK TO CONTROL OR INFLUENCE THE MANAGEMENT, BOARD OF DIRECTORS OR POLICIES OF
THE COMPANY; OR (D) ENTERING INTO ANY DISCUSSIONS OR ARRANGEMENTS WITH ANY THIRD
PARTY WITH RESPECT TO ANY OF THE FOREGOING.  THE OLD NOTES HAVE BEEN
CONTINUOUSLY HELD

 

5

--------------------------------------------------------------------------------


 


BY THE HOLDER FOR A PERIOD OF AT LEAST ONE (1) YEAR AS OF THE DATE HEREOF.  THE
HOLDER IS NOT, AND HAS NOT BEEN DURING THE PRECEDING THREE MONTHS, A PERSON THAT
DIRECTLY, OR INDIRECTLY THROUGH ONE (1) OR MORE INTERMEDIARIES, CONTROLS, OR IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY.


 


ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY


 

The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and on the
Closing Date (as though made on such date) and shall survive the Closing and the
transactions contemplated hereby to the extent set forth herein:

 


SECTION 3.1            EXISTENCE AND POWER.


 


(A)           THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS THE POWER,
AUTHORITY AND CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT, THE INDENTURE AND
THE NEW NOTES (COLLECTIVELY, THE “TRANSACTION DOCUMENTS”) AND TO PERFORM THE
COMPANY’S OBLIGATIONS HEREUNDER AND THEREUNDER, AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)           THE EXECUTION OF THIS AGREEMENT BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY (I) DOES NOT
REQUIRE THE CONSENT, APPROVAL, AUTHORIZATION, ORDER, REGISTRATION OR
QUALIFICATION OF, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR COURT, OR BODY
OR ARBITRATOR HAVING JURISDICTION OVER THE COMPANY OTHER THAN AS CONTEMPLATED IN
APPLICABLE STATE SECURITIES LAW, THE PRINCIPAL MARKET, THE DEPOSITORY TRUST
COMPANY AND THE PORTAL MARKET; (II) DOES NOT AND WILL NOT CONSTITUTE OR RESULT
IN A BREACH OR VIOLATION OR DEFAULT UNDER THE COMPANY’S CERTIFICATE OF
INCORPORATION, AS AMENDED, OR BYLAWS; AND (III) DOES NOT AND WILL NOT CONSTITUTE
OR RESULT IN A BREACH, VIOLATION OR DEFAULT UNDER ANY NOTE, BOND, MORTGAGE,
DEED, INDENTURE, LIEN, INSTRUMENT, CONTRACT, AGREEMENT, LEASE OR LICENSE,
WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, OR ANY STATUTE, LAW, ORDINANCE,
DECREE, ORDER, INJUNCTION, RULE, DIRECTIVE, JUDGMENT OR REGULATION OF ANY COURT,
ADMINISTRATIVE OR REGULATORY BODY, GOVERNMENTAL AUTHORITY, ARBITRATOR, MEDIATOR
OR SIMILAR BODY ON THE PART OF THE COMPANY OR ON THE PART OF ANY OTHER PARTY
THERETO OR CAUSE THE ACCELERATION OR TERMINATION OF ANY OBLIGATION OR RIGHT OF
THE COMPANY OR ANY OTHER PARTY THERETO, OTHER THAN (WITH RESPECT TO THIS CLAUSE
(III)) BREACHES, VIOLATIONS OR DEFAULTS THAT WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  AS USED IN THIS AGREEMENT, THE TERM “MATERIAL
ADVERSE EFFECT” SHALL MEAN WHEN USED IN RESPECT OF ANY MATTER RELATING TO THE
COMPANY A MATERIAL ADVERSE EFFECT ON THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), PROPERTIES OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES, CONSIDERED AS ONE ENTERPRISE, OR WOULD MATERIALLY ADVERSELY AFFECT
THE ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE
INDENTURE, OR THE NEW NOTES.


 


SECTION 3.2             VALID AND ENFORCEABLE AGREEMENT; AUTHORIZATION.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A
LEGAL, VALID AND BINDING

 

6

--------------------------------------------------------------------------------


 


OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
ITS TERMS, EXCEPT THAT SUCH ENFORCEMENT MAY BE SUBJECT TO (A) BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING OR
RELATING TO ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL
PRINCIPLES OF EQUITY.  WHEN THE INDENTURE IS DULY EXECUTED AND DELIVERED BY THE
COMPANY, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THE INDENTURE BY
THE TRUSTEE, IT WILL CONSTITUTE A LEGALLY VALID AND BINDING AGREEMENT OF THE
COMPANY, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
(A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
AFFECTING OR RELATING TO ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND
(B) GENERAL PRINCIPLES OF EQUITY.


 


SECTION 3.3            CAPITALIZATION. AT THE CLOSING, THE AUTHORIZED CAPITAL
STOCK OF THE COMPANY WILL CONSIST OF 100,000,000 SHARES OF COMMON STOCK, PAR
VALUE $0.01 PER SHARE, AND 25,000,000 SHARES OF PREFERRED STOCK, PAR VALUE $0.01
PER SHARE.  AS OF THE CLOSE OF BUSINESS ON JULY 25, 2008, THERE WERE 23,813,151
SHARES OF COMMON STOCK, AND NO SHARES OF PREFERRED STOCK, ISSUED AND
OUTSTANDING.  ALL SUCH ISSUED AND OUTSTANDING SHARES OF HAVE BEEN DULY
AUTHORIZED AND VALIDLY ISSUED, AND ARE FULLY PAID AND NON-ASSESSABLE, AND WERE
ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL LAWS CONCERNING THE
ISSUANCE OF SECURITIES AND ALL APPLICABLE PREEMPTIVE, PARTICIPATION, RIGHTS OF
FIRST REFUSAL AND OTHER SIMILAR RIGHTS.


 


SECTION 3.4            VALID ISSUANCE OF THE NEW NOTES.


 


(A)           THE NEW NOTES, WHEN ISSUED AND DELIVERED IN ACCORDANCE WITH THE
TERMS AND FOR THE CONSIDERATION SET FORTH IN THIS AGREEMENT AND THE INDENTURE,
WILL CONSTITUTE LEGAL AND BINDING OBLIGATIONS OF THE COMPANY, BE VALIDLY ISSUED
AND FREE OF RESTRICTIONS ON TRANSFER OTHER THAN RESTRICTIONS ON TRANSFER UNDER
THE INDENTURE, APPLICABLE STATE AND FEDERAL SECURITIES LAWS AND LIENS OR
ENCUMBRANCES CREATED BY OR IMPOSED BY THE HOLDER, AND ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT THAT SUCH ENFORCEMENT MAY BE
LIMITED BY (A) BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING OR RELATING TO ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, AND (B) GENERAL PRINCIPLES OF EQUITY.


 


(B)           ASSUMING THE ACCURACY OF THE REPRESENTATIONS OF THE HOLDER IN
SECTION 2 OF THIS AGREEMENT AND SUBJECT TO THE FILING OF FORM D PURSUANT TO
REGULATION D UNDER THE SECURITIES ACT AND STATE SECURITIES LAWS, THE NEW NOTES
WILL BE ISSUED IN COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES
LAWS. THE UNDERLYING COMMON STOCK HAS BEEN DULY RESERVED FOR ISSUANCE, AND UPON
ISSUANCE IN ACCORDANCE WITH THE TERMS OF THE COMPANY’S CERTIFICATE OF
INCORPORATION, AS AMENDED, WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE
AND FREE OF RESTRICTIONS ON TRANSFER OTHER THAN RESTRICTIONS ON TRANSFER UNDER
APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND LIENS OR ENCUMBRANCES CREATED
BY OR IMPOSED BY THE HOLDER. BASED IN PART UPON THE REPRESENTATIONS OF THE
HOLDER IN SECTION 2 OF THIS AGREEMENT, THE NEW NOTES AND THE UNDERLYING COMMON
STOCK, WHEN ISSUED AND DELIVERED IN ACCORDANCE WITH THE TERMS OF THE NEW NOTES
AND THE INDENTURE, WILL BE ISSUED IN COMPLIANCE WITH ALL APPLICABLE FEDERAL AND
STATE SECURITIES LAWS.


 


SECTION 3.5            SECURITIES LAW MATTERS.  THE OFFERING MEMORANDUM,
INCLUDING THE SEC DOCUMENTS, DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING.  THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS AT

 

7

--------------------------------------------------------------------------------


 


THE TIME OF THEIR RESPECTIVE FILING WITH THE SEC, WITH ALL APPLICABLE
REQUIREMENTS OF THE FEDERAL SECURITIES LAWS.  THE COMPANY IS SUBJECT TO AND IN
FULL COMPLIANCE WITH THE REPORTING REQUIREMENTS OF SECTION 13 OR
SECTION 15(D) OF THE EXCHANGE ACT.  THE NEW NOTES SATISFY THE REQUIREMENTS SET
FORTH IN RULE 144A(D)(III) UNDER THE SECURITIES ACT.


 


SECTION 3.6             COMPLIANCE WITH LAWS; PERMITS.  THE COMPANY AND ITS
SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE
APPROPRIATE FEDERAL, STATE OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT WHERE THE FAILURE TO HAVE SUCH
CERTIFICATES, AUTHORIZATIONS AND PERMITS WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, AND NONE OF THE COMPANY AND ITS SUBSIDIARIES HAS
RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF
ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT WHICH WOULD REASONABLY BE EXPECTED
TO, SINGLY OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT. THE COMPANY
AND ITS SUBSIDIARIES ARE AND HAVE BEEN IN COMPLIANCE WITH ALL APPLICABLE LAWS,
STATUTES, ORDINANCES, RULES, REGULATIONS, ORDERS, JUDGMENTS, DECISIONS, DECREES,
STANDARDS, AND REQUIREMENTS RELATING TO THEIR RESPECTIVE BUSINESSES, EXCEPT
WHERE ANY SUCH NON-COMPLIANCE WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


SECTION 3.7             NO MATERIAL ADVERSE EFFECT.  SINCE THE RESPECTIVE DATES
AS OF WHICH INFORMATION IS GIVEN IN THE SEC DOCUMENTS, THERE HAS NOT BEEN ANY
EVENT OR OCCURRENCE HAVING A MATERIAL ADVERSE EFFECT ON THE COMPANY OR ITS
SUBSIDIARIES, EXCEPT AS REFLECTED OR DISCLOSED IN A SUBSEQUENT SEC DOCUMENT.


 


SECTION 3.8             TRUST INDENTURE ACT.  ASSUMING THE ACCURACY OF THE
REPRESENTATIONS OF THE HOLDER CONTAINED IN ARTICLE 2 HEREOF AND ITS COMPLIANCE
WITH THE AGREEMENTS SET FORTH THEREIN, IT IS NOT NECESSARY IN CONNECTION WITH
THE OFFER, SALE AND DELIVERY OF THE NEW NOTES IN THE MANNER CONTEMPLATED BY THIS
AGREEMENT TO QUALIFY THE INDENTURE UNDER THE TRUST INDENTURE ACT OF 1939, AS
AMENDED.


 


SECTION 3.9             SHELL COMPANY STATUS.  THE COMPANY IS NOT, AND HAS NEVER
BEEN, AN ISSUER IDENTIFIED IN RULE 144(I)(1) UNDER THE SECURITIES ACT.


 


SECTION 3.10           INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 
DELOITTE & TOUCHE LLP, WHO HAS AUDITED THE FINANCIAL STATEMENTS OF THE COMPANY
THAT ARE INCLUDED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL
YEAR ENDED SEPTEMBER 28, 2007, WHICH IS INCORPORATED BY REFERENCE IN THE
OFFERING MEMORANDUM, WAS AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AS
REQUIRED BY THE SECURITIES ACT DURING THE PERIODS COVERED BY SUCH FINANCIAL
STATEMENTS.


 


SECTION 3.11           OTHER REPRESENTATIONS AND WARRANTIES.  THE COMPANY
REPRESENTS AND WARRANTS TO THE HOLDER AS SET FORTH IN SECTION 1 (OTHER THAN
SECTIONS 1(A), 1(B), 1(N), 1(Z), 1(CC), 1(DD), 1 (EE), 1(FF), 1(GG), 1(HH),
1(II), 1(JJ), 1(MM) AND 1(UU)) OF THAT CERTAIN PURCHASE AGREEMENT, BY AND
BETWEEN THE COMPANY AND LEHMAN BROTHERS INC., DATED AS OF DECEMBER 2, 2004 (THE
“2004 PURCHASE AGREEMENT”), AS IF SUCH REPRESENTATIONS AND WARRANTIES WERE MADE
AS OF THE DATE HEREOF AND SET FORTH IN THEIR ENTIRETY IN THIS AGREEMENT.  SUCH
REPRESENTATIONS AND WARRANTIES TO THE TRANSACTIONS UNDER THE 2004 PURCHASE
AGREEMENT AND THE SECURITIES ISSUED PURSUANT THERETO ARE HEREBY DEEMED FOR
PURPOSES OF THIS AGREEMENT TO BE REFERENCES TO THE TRANSACTIONS UNDER THIS
AGREEMENT AND THE ISSUANCE OF THE SECURITIES ISSUABLE PURSUANT HERETO,

 

8

--------------------------------------------------------------------------------


 


REFERENCES IN THE 2004 PURCHASE AGREEMENT TO “PRELIMINARY OFFERING MEMORANDUM”
AND “OFFERING MEMORANDUM” BEING DEEMED REFERENCES TO THE OFFERING MEMORANDUM AS
DEFINED IN SECTION 2.4 ABOVE, REFERENCES IN THE 2004 PURCHASE AGREEMENT TO
“INDENTURE” BEING DEEMED REFERENCES TO THE INDENTURE AS DEFINED IN THE RECITALS
ABOVE, REFERENCES IN THE 2004 PURCHASE AGREEMENT TO “NOTES” BEING DEEMED
REFERENCES TO THE NEW NOTES AS DEFINED IN THE RECITALS ABOVE, REFERENCES IN THE
2004 PURCHASE AGREEMENT TO “CONVERSION SHARES” BEING DEEMED REFERENCES TO THE
UNDERLYING COMMON STOCK AS DEFINED IN SECTION 2.4 ABOVE, REFERENCES IN THE 2004
PURCHASE AGREEMENT TO “TRANSACTION DOCUMENTS” BEING DEEMED REFERENCES TO THE
TRANSACTION DOCUMENTS AS DEFINED IN SECTION 3.1 ABOVE, REFERENCES IN THE 2004
PURCHASE AGREEMENT TO “DELIVERY DATE” BEING DEEMED REFERENCES TO THE CLOSING
DATE AS DEFINED IN SECTION 1.2 ABOVE, REFERENCES IN THE 2004 PURCHASE AGREEMENT
TO “MATERIAL ADVERSE EFFECT” BEING DEEMED REFERENCES TO A MATERIAL ADVERSE
EFFECT AS DEFINED IN SECTION 3.1 ABOVE, REFERENCES IN THE 2004 PURCHASE
AGREEMENT TO THE “INITIAL PURCHASER” BEING DEEMED REFERENCES TO THE HOLDER AS
DEFINED IN THE RECITALS ABOVE, REFERENCES IN THE 2004 PURCHASE AGREEMENT TO “THE
DATE HEREOF” BEING DEEMED REFERENCES TO THE DATE OF THIS AGREEMENT, AND
REFERENCES IN THE 2004 PURCHASE AGREEMENT TO THE “REGISTRATION RIGHTS AGREEMENT”
BEING DISREGARDED.


 


ARTICLE IV
ADDITIONAL AGREEMENTS


 


SECTION 4.1             MOST FAVORED NATION.  SUBJECT TO THE LIMITATIONS SET
FORTH IN THIS SECTION 4.1, THE COMPANY COVENANTS THAT IF IT CONSUMMATES ANY
TRANSACTION (OR SERIES OF RELATED TRANSACTIONS) WITH OTHER HOLDERS OF OLD NOTES
(OTHER THAN ONE OR MORE AFFILIATES OF THE HOLDER) PURSUANT TO WHICH OLD NOTES
ARE EXCHANGED FOR OTHER DEBT OR EQUITY SECURITIES OF THE COMPANY (EACH AN “OTHER
EXCHANGE”) (EXCLUDING, FOR THE AVOIDANCE OF DOUBT, THE CONVERSION OF THE OLD
NOTES PURSUANT TO THE TERMS OF THE INDENTURE GOVERNING THE SAME), AT ANY TIME OR
FROM TIME TO TIME, THE COMPANY WILL, NO LATER THAN TWO (2) BUSINESS DAYS AFTER
THE COMPANY’S DISCLOSURE ON FORM 8-K (OR IN ANOTHER REPORT FILED BY THE COMPANY
UNDER THE EXCHANGE ACT AS PERMITTED BY THE RULES AND REGULATIONS THEREUNDER) OF
THE CONSUMMATION OF EACH AND EVERY SUCH OTHER EXCHANGE, DELIVER TO THE HOLDER A
WRITTEN NOTICE (AN “MFN NOTICE”) OF EACH AND EVERY SUCH OTHER EXCHANGE AND THE
PUBLICLY-DISCLOSED TERMS AND CONDITIONS THEREOF.  FOLLOWING ITS DELIVERY OF AN
MFN NOTICE, THE COMPANY WILL, UPON EXECUTION AND DELIVERY TO THE COMPANY BY THE
HOLDER OF A CONFIDENTIALITY AGREEMENT NO LESS FAVORABLE TO THE COMPANY THAN THE
CONFIDENTIALITY AGREEMENT, PROVIDE THE HOLDER WITH ALL NON-PUBLIC INFORMATION
DISCLOSED BY OR ON BEHALF OF THE COMPANY TO ANY OTHER HOLDERS IN CONNECTION WITH
THE APPLICABLE OTHER EXCHANGE (AS WELL AS ANY ADDITIONAL NON-PUBLIC INFORMATION
AS THE HOLDER MAY REASONABLY REQUEST THROUGH THE ELECTION DEADLINE (AS DEFINED
BELOW) IN CONNECTION WITH ITS EVALUATION OF THE APPLICABLE OTHER EXCHANGE).  THE
HOLDER MAY, AT ITS OPTION AND IN ITS SOLE DISCRETION, ELECT (WHICH ELECTION MAY
BE REVOKED BY THE HOLDER AT ANY TIME PRIOR TO ITS CONSUMMATION OF SUCH OTHER
EXCHANGE) TO PARTICIPATE IN ANY SUCH OTHER EXCHANGE (THROUGH A SUBSEQUENT
CLOSING OF SUCH OTHER EXCHANGE OR SUBJECT TO SUCH OTHER PROCEDURES AS MAY BE
AGREED TO BETWEEN THE COMPANY AND THE HOLDER, AND IN ANY EVENT AS MAY BE
PERMITTED BY APPLICABLE SECURITIES LAWS), ON THE SAME TERMS AND CONDITIONS
APPLICABLE TO SUCH OTHER HOLDERS THAT PARTICIPATED THEREIN (PROVIDED THAT THE
HOLDER WILL INSTEAD BE REQUIRED TO SURRENDER ITS MFN NOTES (AS DEFINED BELOW) IN
CONNECTION WITH SUCH OTHER EXCHANGE, AND THE HOLDER MAY ONLY PARTICIPATE THEREIN
UP TO THE AGGREGATE AMOUNT OF MFN NOTES THAT IT HOLDS), BY DELIVERING TO THE
COMPANY WRITTEN NOTICE OF SUCH ELECTION BY NO LATER THAN 5:00 P.M. (CALIFORNIA
TIME) ON THE THIRD (3RD) BUSINESS DAY AFTER ITS RECEIPT OF THE APPLICABLE MFN
NOTICE (THE

 

9

--------------------------------------------------------------------------------


 


“ELECTION DEADLINE”).  FOR THE PURPOSES OF THIS AGREEMENT, THE TERM “MFN NOTES”
SHALL MEAN ANY NEW NOTES AND ANY OTHER NOTES, DEBENTURES OR SIMILAR SECURITIES
OF THE COMPANY THAT THE HOLDER RECEIVES FROM THE COMPANY IN CONNECTION WITH ITS
CONSUMMATION OF ANY OTHER EXCHANGE (EXCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY
COMMON STOCK OF THE COMPANY, INCLUDING UNDERLYING COMMON STOCK), IN EACH CASE
THAT SUCH HOLDER HAS ACQUIRED DIRECTLY FROM THE COMPANY AND HELD CONTINUOUSLY
SINCE THE COMPANY’S INITIAL ISSUANCE THEREOF.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY: (X) THE RIGHTS AND BENEFITS OF THE HOLDER UNDER THIS
SECTION 4.1 MAY NOT BE ASSIGNED OR OTHERWISE TRANSFERRED TO ANY THIRD PARTY
EXCEPT WITH THE EXPRESS WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT MAY BE
DELAYED, CONDITIONED OR DENIED IN THE COMPANY’S SOLE AND ABSOLUTE DISCRETION;
(Y) THE COMPANY’S OBLIGATIONS UNDER THIS SECTION 4.1 (INCLUDING, WITHOUT
LIMITATION, ITS OBLIGATIONS TO PROVIDE MFN NOTICES OR ANY OTHER NOTICE TO OR
ALLOW THE PARTICIPATION OF THE HOLDER IN ANY OTHER EXCHANGE) SHALL AUTOMATICALLY
TERMINATE IN FULL IF AND WHEN THE HOLDER OR ITS PERMITTED ASSIGNEES AND
TRANSFEREES, AS APPLICABLE, CEASE TO HOLD AT LEAST $1,000,000 AGGREGATE
PRINCIPAL AMOUNT OF MFN NOTES; AND (Z) THE COMPANY HEREBY COVENANTS AND AGREES
THAT ANY OTHER EXCHANGE WILL BE SUBJECT TO APPLICABLE LIMITATIONS ON CONVERSION
THAT ARE NO LESS RESTRICTIVE THAN THE LIMITATIONS ON CONVERSION CONTAINED IN THE
INDENTURE.


 


SECTION 4.2             HOLDING PERIOD.  FOR THE PURPOSES OF RULE 144 UNDER THE
SECURITIES ACT (OR A SUCCESSOR RULE THERETO), THE COMPANY ACKNOWLEDGES (ASSUMING
THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF THE HOLDER IN SECTIONS 2.5
AND 2.8 HEREOF AND THE COMPLIANCE BY THE HOLDER WITH ITS COVENANTS AND
AGREEMENTS SET FORTH HEREIN) THAT, FOR PURPOSES OF RULE 144(D)(3)(II) UNDER THE
SECURITIES ACT, THE NEW NOTES (INCLUDING THE CORRESPONDING UNDERLYING COMMON
STOCK) WILL BE DEEMED TO HAVE BEEN ACQUIRED AT THE SAME TIME AS THE OLD NOTES,
AND THE COMPANY AGREES, EXCEPT AS MAY OTHERWISE BE REQUIRED BY APPLICABLE LAW,
NOT TO TAKE A POSITION CONTRARY TO THIS SECTION 4.2.  THE COMPANY AGREES TO TAKE
ALL COMMERCIALLY REASONABLE ACTIONS, INCLUDING, WITHOUT LIMITATION, THE ISSUANCE
BY ITS LEGAL COUNSEL OF ANY NECESSARY LEGAL OPINIONS, NECESSARY TO ISSUE SHARES
OF UNDERLYING COMMON STOCK WITHOUT ANY RESTRICTIVE LEGEND WITHOUT THE NEED FOR
ANY ACTION BY THE HOLDER; PROVIDED, HOWEVER, THAT AS A CONDITION PRECEDENT TO
THE FOREGOING, THE HOLDER SHALL TAKE ALL COMMERCIALLY REASONABLE ACTIONS,
INCLUDING, WITHOUT LIMITATION, PROVIDING CUSTOMARY REPRESENTATIONS AND
WARRANTIES REASONABLY REQUESTED BY THE COMPANY’S LEGAL COUNSEL IN CONNECTION
WITH RENDERING ANY SUCH NECESSARY LEGAL OPINIONS.


 


SECTION 4.3             DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL
INFORMATION.  ON OR BEFORE 8:30 A.M., NEW YORK CITY TIME, ON THE SECOND (2ND)
BUSINESS DAY FOLLOWING THE CLOSING, THE COMPANY SHALL FILE A CURRENT REPORT ON
FORM 8-K DESCRIBING THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
IN THE FORM AND AS MAY BE REQUIRED BY THE EXCHANGE ACT, ATTACHING THE MATERIAL
TRANSACTION DOCUMENTS NOT PREVIOUSLY FILED (INCLUDING, WITHOUT LIMITATION, THIS
AGREEMENT AND THE INDENTURE) (INCLUDING ALL ATTACHMENTS, THE “8-K FILING”).  THE
COMPANY SHALL FILE ITS QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED
JUNE 27, 2008 (THE “10-Q FILING”) ON OR BEFORE THE DEADLINE APPLICABLE TO SUCH
10-Q FILING AS SET FORTH IN THE RULES AND REGULATIONS OF THE SEC (INCLUDING ANY
EXTENSION PROVIDED UNDER RULE 12B-25 THEREUNDER).  THE COMPANY ACKNOWLEDGES AND
AGREES THAT, FROM AND AFTER THE FILING OF THE 10-Q FILING WITH THE SEC, ANY
MATERIAL, NONPUBLIC INFORMATION PROVIDED BY OR ON BEHALF OF THE COMPANY TO THE
HOLDER PRIOR TO SUCH TIME SHALL NO LONGER CONSTITUTE MATERIAL, NONPUBLIC
INFORMATION, WHETHER DUE TO INFORMATION PUBLICLY DISCLOSED BY THE COMPANY IN THE
10-Q FILING OR OTHERWISE.  THE COMPANY SHALL NOT, AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES AND ITS AND EACH OF THEIR RESPECTIVE

 

10

--------------------------------------------------------------------------------


 


OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, NOT TO, PROVIDE THE HOLDER WITH ANY
MATERIAL, NONPUBLIC INFORMATION REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES
FROM AND AFTER THE FILING OF THE 10-Q FILING WITH THE SEC WITHOUT THE EXPRESS
WRITTEN CONSENT OF THE HOLDER.  SUBJECT TO THE FOREGOING, NEITHER THE COMPANY,
ITS SUBSIDIARIES NOR THE HOLDER SHALL ISSUE ANY PRESS RELEASES OR ANY OTHER
PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR
APPROVAL OF  THE HOLDER, TO MAKE ANY PRESS RELEASE OR OTHER PUBLIC DISCLOSURE
WITH RESPECT TO SUCH TRANSACTIONS (I) IN SUBSTANTIAL CONFORMITY WITH THE 8-K
FILING AND CONTEMPORANEOUSLY THEREWITH AND (II) AS IS REQUIRED BY APPLICABLE LAW
AND REGULATIONS (PROVIDED THAT IN THE CASE OF CLAUSE (I) THE HOLDER SHALL BE
CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).  WITHOUT THE PRIOR WRITTEN CONSENT OF
THE HOLDER, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES SHALL
DISCLOSE THE NAME OF THE HOLDER IN ANY FILING, ANNOUNCEMENT, RELEASE OR
OTHERWISE OTHER THAN IN CONNECTION WITH THE 8-K FILING, UNLESS SUCH DISCLOSURE
IS REQUIRED BY LAW, REGULATION OR THE PRINCIPAL MARKET.  AS USED HEREIN,
“BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER DAY ON WHICH
COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY LAW TO
REMAIN CLOSED.


 


SECTION 4.4             INDEMNIFICATION.


 


(A)           IN CONSIDERATION OF THE HOLDER’S EXECUTION AND DELIVERY OF THIS
AGREEMENT, IN ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD
HARMLESS THE HOLDER AND ALL OF ITS STOCKHOLDERS, PARTNERS, MEMBERS, OFFICERS,
DIRECTORS, EMPLOYEES AND DIRECT OR INDIRECT INVESTORS AND ANY OF THE FOREGOING
PERSONS’ AGENTS OR OTHER REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, THOSE
RETAINED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT)
(COLLECTIVELY, THE “INDEMNITEES”) FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES
OF ACTION, SUITS, CLAIMS, LOSSES, COSTS, PENALTIES, FEES, LIABILITIES AND
DAMAGES, AND EXPENSES IN CONNECTION THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH
INDEMNITEE IS A PARTY TO THE ACTION FOR WHICH INDEMNIFICATION HEREUNDER IS
SOUGHT), AND INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (THE
“INDEMNIFIED LIABILITIES”), INCURRED BY ANY INDEMNITEE AS A RESULT OF, OR
ARISING OUT OF, OR RELATING TO ANY MISREPRESENTATION OR BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY THE COMPANY IN THE TRANSACTION DOCUMENTS.  TO
THE EXTENT THAT THE FOREGOING UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE
FOR ANY REASON, THE COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT
AND SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE
UNDER APPLICABLE LAW.  AS USED HEREIN, “PERSON” MEANS AN INDIVIDUAL, A LIMITED
LIABILITY COMPANY, A PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN
UNINCORPORATED ORGANIZATION AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.


 


(B)           PROMPTLY AFTER RECEIPT BY AN INDEMNITEE UNDER THIS SECTION 4.4 OF
NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING (INCLUDING ANY
GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING AN INDEMNIFIED LIABILITY, SUCH
INDEMNITEE SHALL, IF A CLAIM FOR INDEMNIFICATION IN RESPECT THEREOF IS TO BE
MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 4.4, DELIVER TO THE
INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNITEE; PROVIDED,
HOWEVER, THAT AN INDEMNITEE SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL

 

11

--------------------------------------------------------------------------------


 


WITH THE REASONABLE FEES AND EXPENSES OF NOT MORE THAN ONE COUNSEL FOR SUCH
INDEMNITEE TO BE PAID BY THE INDEMNIFYING PARTY, IF, IN THE REASONABLE OPINION
OF THE INDEMNITEE, THE REPRESENTATION BY SUCH COUNSEL OF THE INDEMNITEE AND THE
INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING
INTERESTS BETWEEN SUCH INDEMNITEE AND ANY OTHER PARTY REPRESENTED BY SUCH
COUNSEL IN SUCH PROCEEDING.  LEGAL COUNSEL REFERRED TO IN THE IMMEDIATELY
PRECEDING SENTENCE SHALL BE SELECTED BY THE HOLDER.  THE INDEMNITEE SHALL
COOPERATE FULLY WITH THE INDEMNIFYING PARTY IN CONNECTION WITH ANY NEGOTIATION
OR DEFENSE OF ANY SUCH ACTION OR INDEMNIFIED LIABILITIES BY THE INDEMNIFYING
PARTY AND SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION REASONABLY
AVAILABLE TO THE INDEMNITEE THAT RELATES TO SUCH ACTION OR INDEMNIFIED
LIABILITIES.  THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNITEE FULLY APPRISED AT
ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH
RESPECT THERETO.  NO INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF
ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT,
PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD,
DELAY OR CONDITION ITS CONSENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE INDEMNITEE, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER
INTO ANY SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT INCLUDE AS AN
UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH
INDEMNITEE OF A RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH INDEMNIFIED
LIABILITIES OR LITIGATION.  FOLLOWING INDEMNIFICATION AS PROVIDED FOR HEREUNDER,
THE INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE INDEMNITEE WITH
RESPECT TO ALL THIRD PARTIES, FIRMS OR CORPORATIONS RELATING TO THE MATTER FOR
WHICH INDEMNIFICATION HAS BEEN MADE.  THE FAILURE TO DELIVER WRITTEN NOTICE TO
THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH
ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE
INDEMNITEE UNDER THIS SECTION 4.4, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING
PARTY IS PREJUDICED IN ITS ABILITY TO DEFEND SUCH ACTION.


 


(C)           THE INDEMNIFICATION REQUIRED BY THIS SECTION 4.4 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED LIABILITIES ARE
INCURRED.


 


(D)           THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO
(X) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNITEE AGAINST THE
INDEMNIFYING PARTY OR OTHERS, AND (Y) ANY LIABILITIES THE INDEMNIFYING PARTY MAY
BE SUBJECT TO PURSUANT TO APPLICABLE LAW.


 


ARTICLE V
MISCELLANEOUS PROVISIONS


 


SECTION 5.1             NOTICE.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT SHALL
BE IN WRITING AND SHALL BE EITHER PERSONALLY DELIVERED, OR MAILED FIRST CLASS
MAIL (POSTAGE PREPAID) WITH RETURN RECEIPT REQUESTED OR SENT BY REPUTABLE
OVERNIGHT COURIER SERVICE (CHARGES PREPAID).  NOTICES WILL BE DEEMED TO HAVE
BEEN GIVEN HEREUNDER WHEN DELIVERED PERSONALLY, THREE BUSINESS DAYS AFTER
DEPOSIT IN THE U.S. MAIL POSTAGE PREPAID WITH RETURN RECEIPT REQUESTED AND ONE
BUSINESS DAY AFTER DEPOSIT POSTAGE PREPAID WITH A REPUTABLE OVERNIGHT COURIER
SERVICE FOR DELIVERY ON THE NEXT BUSINESS DAY.  THE ADDRESSES AND FACSIMILE
NUMBERS FOR ANY SUCH NOTICES SHALL BE, UNLESS CHANGED BY THE APPLICABLE PARTY
VIA NOTICE TO THE OTHER PARTY IN ACCORDANCE HEREWITH:

 

12

--------------------------------------------------------------------------------


 

If to the Company:

 

Mindspeed Technologies, Inc.
4000 MacArthur Boulevard, East Tower
Newport Beach, CA 92660-3095
Telephone: (949) 579-3000
Facsimile: (949) 579-5289
Attention:  Chief Financial Officer

 

With a copy to (which shall not constitute notice):

 

Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105-2482
Telephone: (415) 268-7000
Facsimile: (415) 268-7522
Attention:  Brandon C. Parris, Esq.

 

If to the Holder:

 

Telephone:
Facsimile:
Attention:

 

With a copy to (which shall not constitute notice):

 

Telephone:
Facsimile:
Attention:

 


SECTION 5.2             ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED AMONG THE PARTIES HERETO IN
CONNECTION WITH THE NOTE EXCHANGE EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING
OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, AND
SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS ORAL OR WRITTEN AGREEMENTS,
REPRESENTATIONS, WARRANTIES, CONTRACTS, CORRESPONDENCE, CONVERSATIONS, MEMORANDA
AND UNDERSTANDINGS BETWEEN OR AMONG THE PARTIES OR ANY OF THEIR AGENTS,
REPRESENTATIVES OR AFFILIATES RELATIVE TO SUCH SUBJECT MATTER, INCLUDING,
WITHOUT LIMITATION, ANY TERM SHEETS, EMAILS OR DRAFT DOCUMENTS EXCHANGED IN
CONNECTION WITH THE NEGOTIATION OF THE NOTE EXCHANGE OR OTHERWISE.

 

13

--------------------------------------------------------------------------------


 


SECTION 5.3             ASSIGNMENT; BINDING AGREEMENT.  THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE PARTIES HERETO AND THEIR SUCCESSORS AND ASSIGNS. THE COMPANY SHALL NOT
ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE HOLDER.


 


SECTION 5.4             COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS, AND ON SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE
DEEMED AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT. ANY COUNTERPART OR OTHER SIGNATURE HEREUPON DELIVERED BY
FACSIMILE OR OTHER ELECTRONIC TRANSMISSION SHALL BE DEEMED FOR ALL PURPOSES AS
CONSTITUTING GOOD AND VALID EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH
PARTY.


 


SECTION 5.5             REMEDIES CUMULATIVE.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, ALL RIGHTS AND REMEDIES OF THE PARTIES UNDER THIS AGREEMENT ARE
CUMULATIVE AND WITHOUT PREJUDICE TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE AT
LAW.


 


SECTION 5.6             GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


SECTION 5.7             NO THIRD PARTY BENEFICIARIES OR OTHER RIGHTS.  NOTHING
HEREIN SHALL GRANT TO OR CREATE IN ANY PERSON NOT A PARTY HERETO, OR ANY SUCH
PERSON’S DEPENDENTS OR HEIRS, ANY RIGHT TO ANY BENEFITS HEREUNDER, AND NO SUCH
PARTY SHALL BE ENTITLED TO SUE ANY PARTY TO THIS AGREEMENT WITH RESPECT THERETO.


 


SECTION 5.8             WAIVER; CONSENT.  THIS AGREEMENT MAY NOT BE CHANGED,
AMENDED, TERMINATED, AUGMENTED, RESCINDED OR DISCHARGED (OTHER THAN IN
ACCORDANCE WITH ITS TERMS), IN WHOLE OR IN PART, EXCEPT BY A WRITING EXECUTED BY
THE PARTIES HERETO. NO WAIVER OF ANY OF THE PROVISIONS OR CONDITIONS OF THIS
AGREEMENT OR ANY OF THE RIGHTS OF A PARTY HERETO SHALL BE EFFECTIVE OR BINDING
UNLESS SUCH WAIVER SHALL BE IN WRITING AND SIGNED BY THE PARTY CLAIMED TO HAVE
GIVEN OR CONSENTED THERETO. EXCEPT TO THE EXTENT OTHERWISE AGREED IN WRITING, NO
WAIVER OF ANY TERM, CONDITION OR OTHER PROVISION OF THIS AGREEMENT, OR ANY
BREACH THEREOF SHALL BE DEEMED TO BE A WAIVER OF ANY OTHER TERM, CONDITION OR
PROVISION OR ANY BREACH THEREOF, OR ANY SUBSEQUENT BREACH

 

14

--------------------------------------------------------------------------------


 


OF THE SAME TERM, CONDITION OR PROVISION, NOR SHALL ANY FORBEARANCE TO SEEK A
REMEDY FOR ANY NONCOMPLIANCE OR BREACH BE DEEMED TO BE A WAIVER OF A PARTY’S
RIGHTS AND REMEDIES WITH RESPECT TO SUCH NONCOMPLIANCE OR BREACH.


 


SECTION 5.9             WORD MEANINGS.  THE WORDS SUCH AS “HEREIN,”
“HEREINAFTER,” “HEREOF” AND “HEREUNDER” REFER TO THIS AGREEMENT AS A WHOLE AND
NOT MERELY TO A SUBDIVISION IN WHICH SUCH WORDS APPEAR UNLESS THE CONTEXT
OTHERWISE REQUIRES.  THE SINGULAR SHALL INCLUDE THE PLURAL, AND VICE VERSA,
UNLESS THE CONTEXT OTHERWISE REQUIRES.  THE MASCULINE SHALL INCLUDE THE FEMININE
AND NEUTER, AND VICE VERSA, UNLESS THE CONTEXT OTHERWISE REQUIRES.


 


SECTION 5.10           NO BROKER.  NEITHER PARTY HAS ENGAGED ANY THIRD PARTY AS
BROKER OR FINDER OR INCURRED OR BECOME OBLIGATED TO PAY ANY BROKER’S COMMISSION
OR FINDER’S FEE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OTHER THAN SUCH COMMISSIONS, FEES AND EXPENSES FOR WHICH SUCH PARTY
SHALL BE SOLELY RESPONSIBLE.


 


SECTION 5.11           FURTHER ASSURANCES.  THE HOLDER AND THE COMPANY EACH
HEREBY AGREE TO EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH
OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS, AND TAKE SUCH OTHER ACTIONS,
INCLUDING GIVING ANY FURTHER ASSURANCES, AS EITHER PARTY MAY REASONABLY REQUEST
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY AND IN THIS AGREEMENT.


 


SECTION 5.12           COSTS AND EXPENSES.  THE HOLDER AND THE COMPANY SHALL
EACH PAY THEIR OWN RESPECTIVE COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE
NEGOTIATION, PREPARATION, EXECUTION AND PERFORMANCE OF THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES.


 


SECTION 5.13           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 


SECTION 5.14           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS
PROHIBITED BY LAW OR OTHERWISE DETERMINED TO BE INVALID OR UNENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION, THE PROVISION THAT WOULD OTHERWISE BE
PROHIBITED, INVALID OR UNENFORCEABLE SHALL BE DEEMED AMENDED TO APPLY TO THE
BROADEST EXTENT THAT IT WOULD BE VALID AND ENFORCEABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF SUCH PROVISION SHALL NOT AFFECT THE VALIDITY OF THE
REMAINING PROVISIONS OF THIS AGREEMENT SO LONG AS THIS AGREEMENT AS SO MODIFIED
CONTINUES TO EXPRESS, WITHOUT MATERIAL CHANGE, THE ORIGINAL INTENTIONS OF THE
PARTIES AS TO THE SUBJECT MATTER HEREOF AND THE PROHIBITED NATURE, INVALIDITY OR
UNENFORCEABILITY OF THE PROVISION(S) IN QUESTION DOES NOT SUBSTANTIALLY IMPAIR
THE RESPECTIVE EXPECTATIONS OR RECIPROCAL OBLIGATIONS OF THE PARTIES OR THE
PRACTICAL REALIZATION OF THE BENEFITS THAT WOULD OTHERWISE BE CONFERRED UPON THE
PARTIES.  THE PARTIES WILL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
PROHIBITED, INVALID OR UNENFORCEABLE PROVISION(S) WITH A VALID PROVISION(S), THE
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE PROHIBITED, INVALID OR
UNENFORCEABLE PROVISION(S).


 


SECTION 5.15           TERMINATION.  IN THE EVENT THAT THE CLOSING SHALL NOT
HAVE OCCURRED ON OR BEFORE FIVE (5) BUSINESS DAYS FROM THE DATE HEREOF DUE TO
THE COMPANY’S OR THE HOLDER’S FAILURE TO SATISFY THE CONDITIONS SET FORTH IN
SECTIONS 1.3(I) AND (II) ABOVE (AND THE NONBREACHING PARTY’S FAILURE TO WAIVE
SUCH UNSATISFIED CONDITION(S)), THE NONBREACHING PARTY SHALL HAVE THE OPTION TO

 

15

--------------------------------------------------------------------------------


 


TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH BREACHING PARTY AT THE CLOSE OF
BUSINESS ON SUCH DATE WITHOUT LIABILITY OF ANY PARTY TO ANY OTHER PARTY.


 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

 

 

HOLDER:

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

THE COMPANY:

 

 

 

MINDSPEED TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to Exchange Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Indenture

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Letter of Transmittal

 

THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION.  If you are in
any doubt as to the action to be taken, you should immediately consult your
broker, bank manager, lawyer, accountant, investment advisor or other
professional.

 

LETTER OF TRANSMITTAL
Relating to the Exempted Exchanges
Described in the Offering Memorandum
dated July 30, 2008

 

Each holder of the 3.75% Convertible Senior Notes due 2009 (the “Old Notes”) of
Mindspeed Technologies, Inc. (the “Company”) participating in the exempted
exchanges (the “Exempted Exchanges”) as described in the above-referenced
Offering Memorandum (the “Offering Memorandum”) should complete, sign and submit
this Letter of Transmittal by fax to the Company, fax no. (949) 579-5289,
Attention: Chief Financial Officer, prior to or concurrently with such holder’s
execution and delivery to the Company of the Exchange Agreement (the “Exchange
Agreement”) to be entered into between such holder and the Company in connection
with the Exempted Exchanges.  This Letter of Transmittal, the Exchange Agreement
and the Indenture (as defined below) are sometimes collectively referred to
herein as the “Transaction Documents”).

 

DELIVERY OF OLD NOTES

 

To effect a valid delivery of Old Notes in accordance with the Transaction
Documents, the undersigned must complete the table below entitled “Description
of Old Notes Delivered,” sign the Letter of Transmittal where indicated, and
return the signed Letter of Transmittal as described above.  See Instruction 1
for information regarding the account to which the Old Notes should be deposited
upon surrender.

 

New Notes (as defined below) will be issued by deposit in global form with the
custodian, Wells Fargo Bank, N.A. (the “Trustee”), and credited to exchanging
holders that are “qualified institutional buyers” (“QIBs”), as that term is
defined in Rule l44A under the Securities Act of 1933, as amended, through the
Deposits and Withdrawal at Custodian (“DWAC”) program of the Depository Trust
Company (“DTC”).

 

The New Notes will be issued pursuant to an indenture (the “Indenture”) to be
dated as of the Exchange Date (as defined below) between the Company and the
Trustee without registration under Securities Act of 1933, as amended (the
“Act”), and the rules and regulations of the Securities and Exchange Commission
(the “Commission”) promulgated thereunder, in reliance upon exemptions from the
registration requirements thereunder.  New Notes issued pursuant to the
Transaction Documents will be credited to the DTC account of the undersigned or
the undersigned’s custodian.  “New Notes” mean the Company’s 6.50% Convertible
Senior Notes due 2013 offered in the Exempted Exchanges.

 

For purposes of this Letter of Transmittal, the term “Registered Holder” means a
record holder or any DTC participant to whose account the relevant Old Notes are
credited.  This Letter of Transmittal will be governed (including any claim or
controversy arising out of or relating to this Letter of Transmittal) by the law
of the State of New York without regard to conflict of law principles (other
than Section 5-1401 of the General Obligations Law).

 

B-1

--------------------------------------------------------------------------------


 

DESCRIPTION OF OLD NOTES DELIVERED

NOTE:  SIGNATURES MUST BE PROVIDED BELOW.
PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY.

 

Name of DTC Participant and Participant’s Account
Number in which Old Notes are held and to which the
corresponding New Notes are to be delivered

 

Aggregate Principal Amount of
Old Notes*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*           The principal amount of Old Notes delivered must be in denominations
of US$1,000 and whole multiples of US$1,000.

 

DELIVERY OF THE CASH AMOUNT

 

To effect the settlement of the Cash Amount (as defined below) concurrently with
the exchange of the Old Notes, the undersigned must complete the table below
entitled “Wiring Instructions for the Cash Amount.”  The undersigned, by
providing such wiring instruction, is deemed to consent to the settlement of the
Cash Amount through wire transfer.

 

The “Cash Amount” means a cash amount equal to the accrued and unpaid interest
on such Old Notes up to, but excluding, the settlement date for the Exempted
Exchanges.

 

WIRING INSTRUCTIONS FOR THE CASH AMOUNT

 

NOTE:  PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY.
SEE INSTRUCTION 3.

 

Bank Name:

 

Account Name:

 

Account Number:

 

ABA Number:

 

Reference:

 

 

B-2

--------------------------------------------------------------------------------


 

Note:  Signatures must be provided below.
Please read the accompanying Instructions carefully.

 

Ladies and Gentlemen:

 

The undersigned hereby delivers to the Company the aggregate principal amount of
Old Notes indicated in the table above entitled “Description of Old Notes
Delivered.”

 

SIGN HERE
(TO BE COMPLETED BY ALL HOLDERS DELIVERING OLD NOTES)

 

By completing, executing and delivering this Letter of Transmittal, the
undersigned hereby delivers to the Company the principal amount of the Old Notes
listed in the table labeled “Description of Old Notes Delivered.”

 

 

 

 

Signature of Registered Holder(s) or Authorized Signatory

 

Date

(see guarantee requirement below)

 

 

 

 

 

 

 

 

Signature of Registered Holder(s) or Authorized Signatory

 

Date

(see guarantee requirement below)

 

 

 

 

 

Area Code and Telephone Number:

 

 

This Letter of Transmittal must be signed by the Registered Holder(s) exactly as
the name(s) appear(s) on a securities position listing of DTC or by any
person(s) authorized to become the Registered Holder(s) by endorsements and
documents transmitted herewith.  If the signature is by a trustee, executor,
administrator, guardian, attorney-in-fact, officer or other person, acting in a
fiduciary or representative capacity, please set forth at the line entitled
“Capacity (full title)” and submit evidence satisfactory to the Trustee and the
Company of such person’s authority to so act.  See Instruction 4.

 

Name(s):

 

 

 

 

(Please Type or Print)

 

 

Capacity (full title):

 

 

 

Address:

 

(Including Zip Code)

 

B-3

--------------------------------------------------------------------------------


 

MEDALLION SIGNATURE GUARANTEE
(If required—See Instruction 4)

 

Signature(s) Guaranteed by

an Eligible Institution:

 

(Authorized Signature)

 

 

 

(Title)

 

 

 

(Name of Firm)

 

 

 

(Address)

 

 

Dated:                , 2008

 

 

B-4

--------------------------------------------------------------------------------


 

INSTRUCTIONS

 


1.  DELIVERY OF LETTER OF TRANSMITTAL AND PROCEDURES FOR PARTICIPATING IN THE
EXEMPTED EXCHANGES.  TO RECEIVE NEW NOTES IN CONNECTION WITH THE EXEMPTED
EXCHANGES PURSUANT TO THE TRANSACTION DOCUMENTS, A HOLDER MUST DELIVER A
COMPLETED LETTER OF TRANSMITTAL AS INDICATED ON PAGE 1 HEREOF AND DELIVER THE
OLD NOTES INDICATED IN THE TABLE OF THE LETTER OF TRANSMITTAL ENTITLED
“DESCRIPTION OF OLD NOTES DELIVERED,” FREE OF PAYMENT, VIA DWAC DEPOSIT OF THE
OLD NOTES AS INDICTED IN INSTRUCTION 3 BELOW, AT OR PRIOR TO THE CLOSING OF THE
EXEMPTED EXCHANGES.


 


2.  AMOUNT OF DELIVERY.  OLD NOTES DELIVERED WILL BE ACCEPTED ONLY IN
DENOMINATIONS OF US$1,000 AND WHOLE MULTIPLES OF US$1,000.


 


3.  DELIVERY OF THE NEW NOTES AND CASH AMOUNT.  NEW NOTES TO BE DELIVERED
PURSUANT TO THE EXEMPTED EXCHANGES WILL BE DELIVERED ONLY IN BOOK-ENTRY FORM
THROUGH THE DWAC PROGRAM OF DTC.  ON THE SETTLEMENT DATE, WHEN WELLS FARGO BANK,
N.A., THE REGISTRAR OF THE NEW NOTES, VERIFIES THE POSTING OF A DWAC DEPOSIT OF
THE OLD NOTES BY THE DELIVERING HOLDER, THE REGISTRAR WILL ACCEPT THE WITHDRAWAL
OF THE OLD NOTES FROM THE HOLDER’S ACCOUNT (AND CANCEL THE OLD NOTES), AND
CREDIT THE NEW NOTES FREE OF PAYMENT TO THE DTC ACCOUNT OF THE DELIVERING HOLDER
OR THE DELIVERING HOLDER’S CUSTODIAN.  ACCORDINGLY, THE APPROPRIATE DTC
PARTICIPANT NAME AND NUMBER (ALONG WITH ANY OTHER REQUIRED ACCOUNT INFORMATION)
NEEDED TO PERMIT SUCH DELIVERY MUST BE PROVIDED IN THE TABLE IN THE LETTER OF
TRANSMITTAL ENTITLED “DESCRIPTION OF OLD NOTES DELIVERED.”  FAILURE TO DO SO
WILL RENDER THE DELIVERY OF THE OLD NOTES DEFECTIVE, AND THE COMPANY WILL HAVE
THE RIGHT, WHICH IT MAY WAIVE, TO REJECT SUCH DELIVERY.


 


TO EFFECT A SETTLEMENT OF THE CASH AMOUNT CONCURRENTLY WITH THE EXEMPTED
EXCHANGES, THE DELIVERING HOLDER MUST PROVIDE, IN ADDITION TO THE INFORMATION
REQUIRED IN THE TABLE ENTITLED “DESCRIPTION OF OLD NOTES DELIVERED,” THE WIRING
INFORMATION IN THE TABLE ENTITLED “WIRING INSTRUCTIONS FOR THE CASH AMOUNT” IN
THE LETTER OF TRANSMITTAL.


 


4.  SIGNATURES ON LETTER OF TRANSMITTAL; INSTRUMENTS OF TRANSFER; GUARANTEE OF
SIGNATURES.    EXCEPT AS OTHERWISE PROVIDED BELOW, ALL SIGNATURES ON THIS LETTER
OF TRANSMITTAL MUST BE GUARANTEED BY A RECOGNIZED PARTICIPANT IN THE SECURITIES
TRANSFER AGENTS MEDALLION PROGRAM, THE NYSE MEDALLION SIGNATURE PROGRAM OR THE
STOCK EXCHANGE MEDALLION PROGRAM (EACH, A “MEDALLION SIGNATURE GUARANTOR”). 
SIGNATURES ON THE LETTER OF TRANSMITTAL NEED NOT BE GUARANTEED IF:


 

·                  the Letter of Transmittal is signed by a participant in DTC
whose name appears on a security position listing as the owner of the Old Notes;
or

 

·                  the Old Notes are delivered for the account of an “eligible
guarantor institution.”

 

An “eligible guarantor institution” is one of the following firms or other
entities identified in Rule 17Ad-15 under the Securities Exchange Act of 1934,
as amended (as the terms are defined in Rule 17Ad-15):

 


(A)                                  A BANK;


 


(B)                                 A BROKER, DEALER, MUNICIPAL SECURITIES
DEALER, MUNICIPAL SECURITIES BROKER, GOVERNMENT SECURITIES DEALER OR GOVERNMENT
SECURITIES BROKER;


 


(C)                                  A CREDIT UNION;


 


(D)                                 A NATIONAL SECURITIES EXCHANGE, REGISTERED
SECURITIES ASSOCIATION OR CLEARING AGENCY; OR


 


(E)                                  A SAVINGS INSTITUTION THAT IS A PARTICIPANT
IN A SECURITIES TRANSFER ASSOCIATION RECOGNIZED PROGRAM.


 

If any of the Old Notes delivered are held by two or more Registered Holders,
all of the Registered Holders must sign the Letter of Transmittal.

 

B-5

--------------------------------------------------------------------------------


 

If this Letter of Transmittal or instruments of transfer are signed by trustees,
executors, administrators, guardians or attorneys-in-fact, officers of
corporations or others acting in a fiduciary or representative capacity, such
persons should so indicate when signing and, unless waived by the Company,
evidence satisfactory to the Company of their authority to so act must be
submitted with this Letter of Transmittal.

 


5.  IMPORTANT TAX INFORMATION.  UNDER U.S. FEDERAL INCOME TAX LAW, A HOLDER
(OTHER THAN CERTAIN EXEMPT HOLDERS, INCLUDING CORPORATIONS AND CERTAIN FOREIGN
HOLDERS) WHO TENDERS OLD NOTES AND RECEIVES NEW NOTES IN THE EXCHANGE MAY BE
SUBJECT TO BACKUP WITHHOLDING AT THE CURRENT APPLICABLE RATE ON PAYMENTS WITH
RESPECT TO THE NEW NOTES RECEIVED BY SUCH HOLDER IN THE EXCHANGE UNLESS SUCH
U.S. HOLDER PROVIDES AN IRS FORM W-9 TO THE APPROPRIATE WITHHOLDING AGENT AND
(I) IS A CORPORATION OR COMES WITHIN CERTAIN OTHER EXEMPT CATEGORIES AND
DEMONSTRATES THIS FACT, OR (II) PROVIDES A CORRECT TAXPAYER IDENTIFICATION
NUMBER, CERTIFIES AS TO NO LOSS OF EXEMPTION FROM BACKUP WITHHOLDING AND
OTHERWISE COMPLIES WITH APPLICABLE REQUIREMENTS OF THE BACKUP WITHHOLDING RULES.


 


FOR A FOREIGN HOLDER TO QUALIFY AS AN EXEMPT RECIPIENT, SUCH HOLDER MUST SUBMIT
TO THE APPROPRIATE WITHHOLDING AGENT A PROPERLY COMPLETED IRS FORM W-8BEN,
SIGNED UNDER PENALTY OF PERJURY, ATTESTING TO THE HOLDER’S EXEMPT STATUS.  IRS
FORMS ARE AVAILABLE AT THE WEBSITE OF THE INTERNAL REVENUE SERVICE AT
WWW.IRS.GOV.

 

B-6

--------------------------------------------------------------------------------